Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 1 of 23
                                                                                             Exhibit
                                                                                               1

      DISTRICT COURT,
      CITY AND COUNTY OF DENVER,
      STATE OF COLORADO                                DATE FILED: April 16, 2019 10:41 PM
      Court Address:                                   FILING ID: 1063253FBAA6B
                                                       CASE NUMBER: 2019CV31498
      1437 Bannock Street
      Denver, CO 80202

      Plaintiff:      TERESA SALINAS-RODRIGUEZ,

      v.
                                                                     COURT USE ONLY 
      Defendant:    DELTA AIR LINES, INC.

      Attorneys for Plaintiff:
      Todd F. Bovo, #38691                                  Case Number:
      BOVO LAW, LLC
      650 S. Cherry Street, #1400
      Denver, CO 80246
      Tele: (303) 333-4686                                  Div.:
      Fax: (303) 595-5334
      Email: todd@bovolaw.com

                                         SUMMONS


      THE PEOPLE OF THE STATE OF COLORADO, TO THE ABOVE NAMED
      DEFENDANT:

                   Delta Air Lines
                   Corporation Service Company
                   1900 W. Littleton Boulevard
                   Littleton, CO 80120.

            YOU ARE HEREBY SUMMONED and required to file with the Clerk of
      this Court an answer or other response to the attached complaint within
      twenty-one (21) days after this summons is served on you in the State of
      Colorado, or within thirty-five (35) days after this summons is served on you
      outside the State of Colorado.

            If you fail to file your answer or other response to the complaint in writing
      within the applicable time period, judgment by default may be entered against
      you by the court for the relief demanded in the complaint, without any further
      notice to you. The following documents are also served with summons: Civil
      Case Cover Sheet and Complaint



                                              1
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 2 of 23




            DATED: April 16, 2019.
                                               Respectfully Submitted,

                                               BOVO LAW, LLC


                                                _____________________________
                                               Todd F. Bovo, #38691
                                               Attorney for Plaintiff




                                          2
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 3 of 23




                                                      DATE FILED: April 16, 2019 10:41 PM
   DISTRICT COURT,                                    FILING ID: 1063253FBAA6B
   CITY AND COUNTY OF DENVER,                         CASE NUMBER: 2019CV31498
   STATE OF COLORADO
   Court Address:
   1437 Bannock Street
   Denver, CO 80202

   Plaintiff:      TERESA SALINAS-RODRIGUEZ,

   v.

   Defendant:    DELTA AIR LINES, INC.
                                                                 COURT USE ONLY 


   Attorneys for Plaintiff:
   Todd F. Bovo, #38691                                 Case Number:
   BOVO LAW, LLC
   650 S. Cherry Street, #1400
   Denver, CO 80246
   Tele: (303) 333-4686                                 Div.:
   Fax: (303) 595-5334
   Email: todd@bovolaw.com

                          COMPLAINT AND JURY DEMAND


         Plaintiff, Teresa Salinas-Rodriguez, by and through her attorney of record
   at Bovo Law, LLC, states in her Complaint as follows:

                                   INTRODUCTION

         Plaintiff was a passenger on Delta Flight 2485 which departed Denver
   and arrived in Los Angeles California. Prior to the wheels touching the ground
   another passenger seated two rows behind Plaintiff got up, entered the aisle,
   opened the overhead bin, retrieved her luggage, lost control and struck Plaintiff
   in the head. Plaintiff sustained significant injuries that caused her to seek
   redress by means of this lawsuit.

                       PARTIES, JURISDICTION AND VENUE

   1.    Plaintiff Teresa Salinas-Rodriguez, is a resident of the City of Parker in
         Douglas County Colorado.

                                        Page 1 of 5
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 4 of 23




   2.    Upon information and belief, Defendant Delta Air Lines, Inc., A Delaware
         Corporation, is an entity authorized to do and doing business in the
         State of Colorado and organized pursuant to the laws of Delaware, with a
         principal place of business located at Delta Air Lines, 1030 Delta, Dept.
         982, Atlanta, GA 30320, and with a registered agent for service of
         process, Corporation Service Company, 1900 W. Littleton Boulevard,
         Littleton, CO 80120.

                               GENERAL ALLEGATIONS


   3.    On May 2, 2018, Plaintiff Teresa Salinas-Rodriguez was a passenger on a
         Delta Airplane Flight 2485 departing Denver Colorado bound for Los
         Angeles, California.

   4.    Plaintiff was conducting herself in a lawful and careful manner.

   5.    While Plaintiff was seated, but prior to the wheels touching the ground,
         another female passenger seated two rows behind Plaintiff, got up out of
         her seat, entered the aisle, proceeded down the aisle, opened the
         overhead bin, retrieved her luggage, lost control of her luggage and
         struck Plaintiff in the head.

   6.    When this female passenger got up no employees of Defendant, Delta Air
         Lines told her to sit down until the aircraft landed and the fasten seatbelt
         sign was turned off.

   7.    None of Defendant employees said anything to the female passenger.
         Instead, employees allowed the passenger to prematurely retrieve her
         luggage.

   8.    As a result when the wheels of the aircraft touched the ground, the
         female passenger lost control of her luggage and struck Plaintiff.

   9.    The suitcase fell onto her head and she sustained significant injuries
         that caused her to seek redress by means of this lawsuit.

                             FIRST CLAIM FOR RELIEF
                                    (Negligence)

   10.   Plaintiff incorporates herein by this reference the allegations contained in
         Paragraphs 1 through 9 of this Complaint, as if set forth verbatim.


                                       Page 2 of 5
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 5 of 23




   11.   As Plaintiff was a passenger in an aircraft ﬂown and operated Defendant
         owed Plaintiff a duty of care.

   12.   By failing to instruct the female passenger to sit down until the pilot
         authorized all passengers to unbuckle their seatbelts, Defendant’s
         employees failed to act as reasonable persons, or reasonably careful
         persons would under the same or similar circumstances to protect others
         from bodily injury; therefore, the employees were negligent.

   13.   The acts or omissions of employees of Defendant are, in law, the acts or
         omissions of Defendant.

   14.   The incident as aforesaid was the sole and proximate result of the
         negligence of employees of Defendant, Delta Air Lines, Inc.

   15.   As a result of the incident as aforesaid. Plaintiff sustained multiple
         injuries, including but not limited to blunt force trauma striking her in
         the head, neck, and back. Her face struck the tray table and she
         immediately sustained a bloody nose and a contusion to her face.

   16.   Plaintiff incurred and will continue to incur pain and suffering, medical
         expenses, and injuries of a continuing nature the total amount of which
         cannot be ascertained at this time due to the continuing nature of her
         injuries as well as loss of enjoyment of life and physical impairment.

   17.   The incident as aforesaid was the sole and proximate result of the
         conduct of employees of Defendant, and Plaintiff, was not comparatively
         negligent or contributed in any way to her injuries.

          WHEREFORE, Plaintiff requests that this Honorable Court enter
   judgment in favor of the Plaintiff and against the Defendant in an amount to
   fairly compensate her for her injuries and damages, court costs, expert witness
   fees, statutory interest from the date this cause of action accrued or as
   otherwise permitted under Colorado law and for such other and further relief
   as the Court deems just and proper.

                           SECOND CLAIM FOR RELIEF
                             (Common Carrier Liability)

   18.   Plaintiff incorporates herein by this reference the allegations contained in
         Paragraphs 1 through 17 of this Complaint, as if set forth verbatim.

   19.   At all times pertinent herto, Defendant, is and was a common carrier
         engaged in the business of transporting fare-paying passengers and owed

                                       Page 3 of 5
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 6 of 23




         a duty to its passengers, including Plaintiff. As a common carrier,
         Defendant is obligated to provide the highest standard of care to protect
         its passengers' well-being and safety.

   20.   As a passenger on Defendant's aircraft, Plaintiff was owed the highest
         standard of care by Defendant to ensure that her safety and well-being
         was protected.

   21.   As employees of Defendant the employees owed Plaintiff the highest
         standard of care by Defendant to ensure that her safety and well-being
         was protected.

   22.   By failing to instruct the female passenger to sit down and buckle her
         seat beat and allowing her to retrieve her luggage before the aircraft had
         landed, Defendant's employees failed to meet the standard of care owed
         by common carriers.

   23.   The acts or omissions of employees of Defendant are, in law, the acts or
         omissions of Defendant.

   24.   The incident as aforesaid was the sole and proximate result of the
         conduct of employees of Defendant.

   25.   As a result of the incident as aforesaid. Plaintiff As a result of the
         incident as aforesaid. Plaintiff sustained multiple injuries, including but
         not limited to blunt force trauma striking her in the head, neck, and
         back. Her face struck the tray table and she immediately sustained a
         bloody nose and a contusion to her face.

   26.   Plaintiff incurred and will continue to incur pain and suffering, medical
         expenses, and injuries of a continuing nature the total amount of which
         cannot be ascertained at this time due to the continuing nature of her
         injuries as well as loss of enjoyment of life and physical impairment.

   27.   The incident as aforesaid was the sole and proximate result of the
         conduct of employees of Defendant, and Plaintiff, was not comparatively
         negligent or contributed in any way to her injuries.


          WHEREFORE, Plaintiff requests that this Honorable Court enter
   judgment in favor of the Plaintiff and against the Defendant in an amount to
   fairly compensate her for her injuries and damages, court costs, expert witness
   fees, statutory interest from the date this cause of action accrued or as
   otherwise permitted under Colorado law and for such other and further relief

                                       Page 4 of 5
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 7 of 23




   as the Court deems just and proper; and/or Plaintiff prays for the following
   relief:

         (a)   For an amount which will reasonably compensate Plaintiff for
               past, present, and future economic losses.

         (b)   For an amount which will reasonably compensate Plaintiff for
               unreimbursed medical expenses, past and future.

         (c)   For an amount which will reasonably compensate Plaintiff for
               permanent limitation, injuries, and/or disfigurement, limitations
               and or disabilities of the body and/or mind.

         (d)   For any amount which will reasonably compensate Plaintiff for
               pain and suffering, past and future.

         (e)   For an amount which will reasonably compensate Plaintiff for
               loss of enjoyment of life and/or the capacity of life.

         (g)   For interest as provided by statute from the date of the collision
               which forms the basis of the complaint to the date of verdict or
               judgment, and for costs and fees incurred in the prosecution of
               the matter and for any other and further relief as the Court may
               deem just and meet in the premises.


         A JURY TRIAL IS HEREBY DEMANDED.

   DATED: April 16, 2019

                                                Respectfully Submitted,

                                                BOVO LAW, LLC


                                                 _____________________________
                                                Todd F. Bovo, #38691
                                                Attorney for Plaintiff

   Plaintiff’s address:
   18265 E. Cottonwood Dr. 6-202
   Parker, CO 80134


                                       Page 5 of 5
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 8 of 23




      DISTRICT COURT,
      CITY AND COUNTY OF DENVER,
      STATE OF COLORADO                                             DATE FILED: April 16, 2019 10:41 PM
      Court Address:                                                FILING ID: 1063253FBAA6B
                                                                    CASE NUMBER: 2019CV31498
      1437 Bannock Street
      Denver, CO 80202

      Plaintiff:           TERESA SALINAS-
      RODRIGUEZ

      v.
                                                                                  COURT USE ONLY 

      Defendant:         DELTA AIR LINES, INC.

      Attorneys for Plaintiff:
      Todd F. Bovo, #38691                                                 Case Number:
      BOVO LAW, LLC
      650 S. Cherry Street, #1400
      Denver, CO 80246
      Tele: (303) 333-4686                                                 Div.:
      Fax: (303) 595-5334
      Email: todd@bovolaw.com

                                      CIVIL CASE COVER SHEET



      1. This cover sheet shall be filed with each pleading containing an initial claim for relief in every
         district court civil (CV) case, and shall be served on all parties along with the pleading. It shall
         not be filed in Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or
         Mental Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading
         but may result in a clerk’s show cause order requiring its filing.

      2. Check one of the following:

      This case is governed by C.R.C.P. 16.1 because:
              -   The case is not a class action, domestic relations case, juvenile case, mental health case,
                  probate case, water law case, forcible entry and detainer, C.R.C.P. 106, C.R.C.P. 120, or
                  other similar expedited proceeding; AND

              -   A monetary judgment over $100,000 is not sought by any party against any other single party.
                  This amount includes attorney fees, penalties, and punitive damages; it excludes interest and
                  costs, as well as the value of any equitable relief sought.

      This case is not governed by C.R.C.P. 16.1 because (check ALL boxes that apply):
                             The case is a class action, domestic relations case, juvenile case, mental health
                              case, probate case, water law case, forcible entry and detainer, C.R.C.P. 106,
                              C.R.C.P. 120, or other similar expedited proceeding.
                                                          1
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 9 of 23




                                  A monetary judgment over $100,000 is sought by any party against any other
                             single
                                 party. This amount includes attorney fees, penalties, and punitive damages; it
                                 excludes interest and costs, as well as the value of any equitable relief sought.

                                 Another party has previously indicated in a Case Cover Sheet that the simplified
                                  procedure under C.R.C.P. 16.1 does not apply to the case.

               NOTE: In any case to which C.R.C.P. 16.1 does not apply, the parties may elect to use the
               simplified procedure by separately filing a Stipulation to be governed by the rule within 49 days of
               the at-issue date. See C.R.C.P. 16.1(e). In any case to which C.R.C.P. 16.1 applies, the parties
               may opt out of the rule by separately filing a Notice to Elect Exclusion (JDF 602) within 35 days of
               the at-issue date. See C.R.C.P. 16.1(d).

      A Stipulation or Notice with respect to C.R.C.P. 16.1 has been separately filed with the Court,
               indicating:

                   C.R.C.P. 16.1 applies to this case.
                   C.R.C.P. 16.1 does not apply to this case.
      3.   This party makes a Jury Demand at this time and pays the requisite fee.      See C.R.C.P. 38.
             (Checking this box is optional.)



           Date: April 16, 2019                      _____________________________________________
                                                            Signature of Party or Attorney for Party




                                                             2
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 10 of 23




     DISTRICT COURT
     CITY & COUNTY OF DENVER, COLORADO
     1437 Bannock Street                                           DATE FILED: April 17, 2019
                                                                   CASE NUMBER: 2019CV31498
     Denver, Colorado 80202


     Plaintiff: Teresa Salinas- Rodriguez

     v.                                                              COURT USE ONLY


     Defendant: Delta Air Lines Inc                            Case Number: 19CV31498

                                                               Courtroom: 368


                                    DELAY REDUCTION ORDER

    All civil courtrooms are on a delay reduction docket.

    IF AN ATTORNEY OR PRO SE PARTY FAILS TO COMPLY WITH THIS ORDER, THE
    COURT MAY DISMISS THE CASE WITHOUT PREJUDICE. THIS ORDER IS THE
    INITIAL NOTICE REQUIRED BY C.R.C.P 121 § 1-10, AND C.R.C.P. 41(B)(2).
    A. All Civil Cases:

          1. Service of Process: Proof of service of process under C.R.C.P. 4 for all
             defendants must be filed within 63 days after the date of filing of the
             complaint. After 63 days, the action may be dismissed by the Court against
             any defendant for whom proof of service has not been filed.

          2. Default: Application for entry of default under C.R.C.P. 55(a) must be filed
             within 14 days after default has occurred.

             If all defendants are in default, a motion for entry of default judgment under
             C.R.C.P. 55(b) must be filed with the application for entry of default. Motions
             for entry of default judgment must comply with C.R.C.P. 121 § 1-14.
             Reasonable inquiry regarding a person’s military status requires
             confirmation through the Department of Defense’s Servicemembers Civil
             Relief Act website (https://scra.dmdc.osd.mil) or equivalent confirmation.

          3. Trial Setting: The Responsible Attorney as defined in C.R.C.P. 16(b)(2) must
             file and serve a Notice to Set the case for trial and must complete the setting
             of the trial no later than 14 days from the date the case is at issue. (Note: this
             is a shorter time than would otherwise be required by C.R.C.P. 16.1(g)). A
             case is "at issue" when: (a) all parties have been served and have filed all
             pleadings permitted by C.R.C.P. 7; or (b) defaults or dismissal have been

                                                    1
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 11 of 23




           entered against all non-appearing parties; or (c) at such other time as the
           Court directs.

       4. Service of this Order: The Plaintiff or Responsible Attorney must send a copy
          of this order to all other parties who enter an appearance.

        5. Related Cases: An attorney entering an appearance in this case who is aware
            of a related case is ordered to complete and file in this case an Information
            Regarding Related Case(s) form available in Room 256 of the City and
            County Building or at:
    https://www.courts.state.co.us/userfiles/file/Information_Regarding_Related_Cases_Form(1).doc

    B. Cases under C.R.C.P. 16

       1. Case Management Conference: The notice to set trial must also include a
          notice to set a Case Management Conference as required by C.R.C.P. 16(d)(1),
          to be held no later than 49 days after the case is at issue.

       2. Proposed Case Management Order: At least 7 days before the Case
          Management Conference, the parties must file, in editable format, a proposed
          Case Management Order consisting of the matters set forth in C.R.C.P.
          16(b)(1)-(17) and take all necessary actions to comply with those subsections.

       3. Waiver of Case Management Conference: A joint request to waive the case
          management conference may be included in the proposed Case Management
          Order, but unless such a request has been granted, counsel and any
          unrepresented parties should plan on appearing for the case management
          conference.

    C. Cases under C.R.C.P. 16.1

       1. Certificate of Compliance: Not later than 49 days after the case is at issue,
          the Plaintiff (or the Responsible Attorney) must file a Certificate of
          Compliance as required under C.R.C.P. 16.1(h). No Case Management Order
          or Case Management Conference is required.


    Date: April 17th, 2019

                                              BY THE COURT:



                                              /s/Andrew P. McCallin
                                              District Court Judge
                                              Denver District Court

                                                 2
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 12 of 23




    DENVER DISTRICT COURT
    CITY & COUNTY OF DENVER, COLORADO
    1437 Bannock Street                                                   DATE FILED: April 17, 2019
    Denver CO 80202                                                       CASE NUMBER: 2019CV31498
    720-865-8305
                                                                        Λ COURT USE ONLY Λ
    Plaintiff: Teresa Salina-Rodriguez
    v.                                                            Case Number: 19CV31498
                                                                  Courtroom 368
    Defendant: Delta Air Lines Inc


                                          PRE-TRIAL ORDER



           Please read this Pre-Trial Order.

            This Pre-Trial Order shall apply to each case assigned to Courtroom 368 of Denver District
    Court. The attorneys are expected to familiarize themselves with the contents of this Order and all
    its requirements. Questions regarding the contents or interpretations of this Order should be raised
    before trial and will not be addressed during trial.

           Plaintiff shall serve copies of this Pre-Trial Order on any Pro Se Parties, pursuant to
    C.R.C.P. 5, and file a Certificate of Service with the Court within 14 days of the date hereof. In the
    event of any conflict between this Pre-Trial Order and C.R.C.P. 16 or 121, this Order shall govern.

                                     CASE MANAGEMENT ORDER

            The provisions of C.R.C.P. 16 concerning a Case Management Order will apply. If all parties
    have not participated in the preparation of a proposed Case Management Order, that fact shall be
    noted in the title of the Proposed Case Management Order.

           In accordance with C.R.C.P. 16, the CMO shall contain a specific setting date or trial date
    and the case shall be set for trial not later than 49 days from the date the case is at issue.

           Trial settings may only be obtained Tuesday through Thursday between the hours of 10:00
    a.m. and noon. Any case where the parties request more than five (5) trial days or that the
    case be set beyond one year will require an in-person trial setting conference with lead trial
    counsel present.

           The Court adheres to the provisions of Chief Justice Directive (CJD) 08-05 which requires
    that 90% of all civil actions filed shall be concluded within one year of filing.

                                                      1
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 13 of 23




    CASE PREPARATION CHECKLIST

           1.      No Written Discovery Motions. NO          WRITTEN DISCOVERY MOTIONS WILL BE
    ACCEPTED.    THE    COURT WILL ADDRESS ALL DISCOVERY DISPUTES WITH AN IN-PERSON
    DISCOVERY HEARING INSTEAD OF BY WRITTEN MOTIONS.              The purpose of this procedure is to
    ensure expedited and inexpensive resolution of discovery disputes. The following procedures will be
    in effect in this case:

                a. If there is a discovery dispute, the attorneys are expected to confer in a meaningful
                   way to try to resolve it. An e-mail sent the night before, or similar sorts of tactics,
                   doesn’t qualify as meaningful conferral.

                b. If counsel cannot resolve the dispute, please call Erica Blue (Court Judicial Assistant
                   or Michael Hellad (law clerk) at 720-865-8305 and set it for a hearing. The Court will
                   set the discovery hearing as quickly as possible, generally that same week. If counsel
                   cannot agree on a date, please let Ms. Blue or Mr. Helland know and I will set the
                   hearing date.

                c. The dispute will be argued and resolved at the hearing, or taken under advisement
                   with a prompt ruling by the Court. Please don’t file any written motion, attachments,
                   etc.

                d. If a dispute occurs during a deposition, please call Ms. Blue or Mr. Helland at the
                   above number and advise him/her about the nature of the dispute. I’ll address the
                   dispute as quickly as possible.

                e. Discovery shall be conducted in accordance with the attached Discovery Protocol.

           2.      Non-Disputed Motions for Extension of Time

                a. Stipulated agreements to extend the dates for filing discovery responses, objections,
                   and disclosures of no more than 7 days do not need to be filed with the Court.
                   THIS DOES NOT APPLY TO THE DEADLINES FOR FILING MOTIONS.
                   PLEASE SEE § 4 BELOW

                b. Extensions for more than 7 days, even if stipulated, will be granted only upon a
                   showing of extraordinary circumstances.

           3.      Other Written Motions



                                                      2
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 14 of 23




                    Please remember the page and word limits under C.R.C.P. 121, Section 1-15(1). The
                    Court takes these limits seriously. So should you.
           4.       Pretrial Motions. The Court adheres strictly to C.R.C.P. 16(c) and its deadlines:
    “Unless otherwise ordered by the court, pretrial motions, including Motions in Limine, shall be filed
    no later than 35 days before the trial date, except for motions pursuant to C.R.C.P. 56, which
    must be filed no later than 91 days (13 weeks) before the trial and except for motions challenging
    the admissibility of expert testimony pursuant to C.R.E. 702, which must be filed no later than 70
    days (10 weeks) before the trial.” (Emphasis added)

        The Court will generally not grant extensions of time to file summary judgment motions. The
    late filing of motions for summary judgment does not permit the Court sufficient time to rule in
    advance of trial. Failure to comply with the motions deadlines stated herein may result in a delayed
    ruling, or no ruling at all, from the Court before trial. All other pre-trial motions, including Motions
    in Limine, must be filed not later than 35 days before trial unless otherwise ordered by the Court. If
    an expedited ruling is desired, the moving party must specifically request an expedited schedule in
    the original motion.

       The Court may rule on motions without a hearing, pursuant to C.R.C.P. 121, or the Court may
    order a hearing prior to trial.

           5.       Service of Process. Returns of Service on all defendants shall be filed within 63
    days after the date of the filing of the complaint. See C.R.C.P. 4(m).

           6.      Default. Application for default shall be filed within 14 days after default has
    occurred.

           7.      Affirmative Defenses. Please note the 2015 Comment to Rule 12: “The practice of
    pleading every affirmative defense listed in Rule 8(c), irrespective of a factual basis, is improper
    under C.R.C.P. 11(a).”

            8.      Trial Management Order. Plaintiff’s counsel is required to prepare and submit a
    signed Trial Management Order (TMO) 28 days before the date of trial. The TMO shall comport
    with the provisions set forth in C.R.C.P. 16(f). ALL parties must participate in the preparation
    of the TMO. Should the parties be unable to agree on the proposed TMO or if counsel believes it
    would be helpful, a Trial Management Conference may be scheduled upon notice, to be attached to
    the proposed TMO submitted. Counsel should be aware that when the Court has multiple trials
    ready to be tried on a particular date, the presence and timeliness of a TMO is one criterion used to
    determine priority.
                                       TRIAL PREPARATION CHECKLIST

            9.      Jury Instructions. If this matter is set for a jury trial, counsel are required to meet
    regarding jury instructions and proposed jury instructions shall be delivered to the Court on a

                                                       3
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 15 of 23




    single flash drive on the first day of trial. The first party represented by counsel to demand a jury
    trial and who has not withdrawn that demand shall be responsible for ensuring compliance with that
    portion of C.R.C.P. 16.

        Please put the following Word files on the single flash drive:

        (a) Agreed upon instructions
        (b) Plaintiff’s tendered about which Defendant disagrees; and
        (c) Defendant’s tendered about which Plaintiff disagrees.

        You do not need submit the basic introductory or evidentiary instructions, other than a 2:1
    statement of the case instruction. The Court will provide the basic introductory or evidentiary
    instructions to the jury.

        If applicable to your case, combine the following instructions into one instruction: 3:4; 3:7; 3:8;
    3:9; 3:10; 3:11; 3:15; 3:16. If applicable, combine 5:1; 5:5 into one instruction. Any other instructions
    that the parties agree to combine are also encouraged.

        The parties shall agree upon a succinct 2:1 statement of the case instruction (Instruction No.1)
    that the Court can read to the jury at the beginning of the trial. If the parties cannot agree, one 2:1
    instruction shall be submitted with highlights on the language upon which the parties cannot agree
    and the Court will use its own.

            10.      Juror Notebooks. The Court provides 1”, 3-ring binders for the jurors’ use as
     notebooks during the trial. The notebooks contain paper so that the jurors can take notes, as well
     as introductory information regarding jury service, the courthouse and its environs. The notebooks
     also contain some stock instructions such as burden of proof, direct and circumstantial evidence,
     credibility of witnesses, etc.

        Counsel shall provide eight copies of the following case-specific information for the notebooks:
    (1) a stipulated statement of the case; (2) a list of witnesses for each party; (3) the names of any
    attorneys who will be appearing; and (4) copies of exhibits that the parties agree can be included in
    the notebooks. The Court has also found the following information is useful to and appreciated by
    the jurors: (1) a list of stipulations reached by the parties; and (2) a glossary of technical or unusual
    terms that may be used during testimony.

         The Court encourages the parties to limit the quantity of exhibits put into jury notebooks to a
    minimum. Only those pages that are most relevant and helpful should be included. If counsel
    believes that they must provide the jurors with extensive exhibits, they may consider providing their
    own exhibit notebooks, however, the Court suggests counsel consider the comfort of the jurors.
    Expecting the jurors to carry numerous binders to and from the courtroom may aggravate them. If
    it is necessary to provide a separate notebook for exhibits, counsel are encouraged to include all
    parties’ exhibits in one notebook, if possible, rather than each party providing a separate notebook.

                                                       4
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 16 of 23




    The inserts for the juror notebooks, or the notebooks themselves in the case of more extensive
    exhibits, are due to the Court at the same time as the jury instructions.

            11.     Exhibits. Counsel are encouraged to prepare a written stipulation as to undisputed
    facts and stipulate to the admission of exhibits as to which there is no controversy. Please prepare an
    index of exhibits that you expect to offer, including a list of those exhibits to which there is a
    stipulated admission.

        Please mark all exhibits prior to trial. Plaintiff’s exhibits shall be marked in numerical
    sequence 1-500. Defendant’s exhibits shall be marked in numerical sequence 1000- forward.
    The civil action number of the case should also be placed on each of the exhibit labels, as well as the
    date of the trial.

        It is expected that a copy of each exhibit will be provided to opposing counsel and that you will
    have a copy of each of your exhibits. In addition, a copy of exhibits shall be provided to the Court.
    To expedite trial, each exhibit to be offered should be viewed by opposing counsel prior to trial and
    a determination made as to whether an objection will be made as to the admissibility of the exhibit.
    Only where counsel has not had a reasonable opportunity to view an exhibit in advance will trial be
    interrupted for such a review.

      DO NOT PROVIDE AN EXHIBIT NOTEBOOK FOR THE COURT. INSTEAD,
    PLEASE SCAN ALL EXHIBITS ONTO THE SAME SINGLE FLASH DRIVE,
    WHETHER STIPULATED OR DISPUTED:

        (A) PLAINTIFF’S EXHIBITS
        (B) DEFENDANT’S EXHIBITS

        Because civil divisions no longer have court reporters and because of a reduced work force in
    the Denver District Court, this Court is no longer able to maintain custody of exhibits after the
    termination of hearings and trials. Therefore, it is ORDERED that, unless the Court orders
    otherwise or all parties agree on the record that exhibits need not be retained, the parties shall
    complete a receipt for exhibits and the following shall apply:

        The parties are given notice that at the conclusion of the trial, counsel for the parties shall retain
    custody of their respective exhibits and depositions, whether or not the exhibit was received into
    evidence, until such time as all need for the exhibits and depositions has terminated and the time for
    appeal has expired or all appellate proceedings have been terminated plus sixty-three days. No
    withdrawn exhibit shall be modified in any manner. No demonstrative exhibit shall be preserved as
    part of the record in this case, either in this Court or for transmittal to the Court of Appeals. The
    parties shall provide a photograph(s) of any such exhibit(s) on or before the first day of trial for
    inclusion in the record. Photograph(s) shall be no larger than 8-1/2” x 11” and all parties shall agree
    that the items are accurately represented. The proponent of the exhibit shall retain possession of the
    item, as with all other respective exhibits upon completion of the trial. Any violation of this order

                                                        5
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 17 of 23




    regarding the maintenance of exhibits will be subject to sanctions including contempt of
    court under C.R.C.P. 107.

       If the parties wish to retain a private court reporter, please request the Denver District
    Court policy from my division clerk if you are not already familiar with it.

             12.     Scheduling/Witnesses. Unless otherwise ordered by the Court, the trial day will
    start at 9:00 a.m. and end at 5:00 p.m. Counsel and parties are expected in court 30 minutes prior to
    beginning each day of trial so that any preliminary matters may be addressed without
    inconveniencing the jury. The Court will typically take one break, for 15 – 20 minutes, in the
    morning and afternoon. Unless otherwise determined by the Court, lunch break will be from
    approximately noon until 1:30 p.m.

        Please provide the Court with a copy of your witness list. Witnesses should be listed in the order
    that you anticipate calling them. It is the obligation of counsel to have witnesses scheduled to
    prevent any delay in the presentation of testimony or running out of witnesses before 5:00 p.m. on
    any trial day. Accordingly, there shall be no more than five (5) minutes delay between witnesses.
    Delay in this regard may result in the Court requiring the non-delaying party to commence its case-
    in-chief or the delaying party may be deemed to have rested its case.

            13.     Voir Dire, Opening Statements and Closing Arguments. The Court will conduct
    an extensive voir dire, including basic background questions, inquiry into biographical information
    and juror qualifications. Counsel will normally be limited to 20 minutes on voir dire unless otherwise
    ordered by the Court. Counsel will be limited to 20 minutes for opening statement unless otherwise
    ordered by the Court. Time limits for closing argument will be determined at the close of the
    evidence; the Court usually allows 20 minutes.

            14.     Depositions. If you are going to use depositions in lieu of live testimony you must
    provide designations of such testimony to opposing counsel not later than 28 days before trial.
    Objections to all or part of the deposition testimony offered must be made not later than 14 days
    before trial and must cite page, line and the specific evidentiary grounds supporting the objection.
    The same rules apply to both videos and written depositions. When applicable, counsel are also
    required to provide a person e.g., co-counsel, etc., to read the testimony into the record.

            15.     Audio-Visual Technology. If you intend to use any special equipment/technology
    such as video or audio recordings, movies, slides, PowerPoint or other computer generated
    technology, you must provide it. You must contact my Division Clerk prior to the scheduled trial
    date to arrange the use of such technology.

            Any audio recordings shall be played over the Court sound system. Parties shall be
    responsible for bringing any and all electrical cables and audio connecting cables. Parties shall plug
    their audio playing device into an auxiliary input on the Court’s lectern. The auxiliary input requires


                                                      6
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 18 of 23




    connection via a 1/8” headphone jack cable or RCA stereo jack cable. The Court will control the
    volume of the audio via its sound control panel.

            16.      Trial Briefs. Trial Briefs may be filed. Briefs shall be filed not later than 14 days
    before trial, and shall not exceed five pages in length.

            17.    Pro Se Parties. Parties appearing without counsel are directed to contact Colorado
    Legal Services and the Metro Volunteer Lawyers, 1905 Sherman Street, Suite 400, Denver,
    Colorado 80203, Phone 303-837-1313, for determination of legal representation. Assistance may
    also be obtained by visiting the Colorado Legal Help Center at www.coloradolegalhelp.us.

            18.     Discovery Procedures. Discovery in all cases will be conducted subject to the
    provisions of the Court ordered Discovery Protocol attached.

           19.     Private Court Reporter: Please familiarize yourself with and provide the Court with
    the court-reporter agreement required by Denver Chief Judge Directive 2011-1 on the first day of
    trial.

            20.    Settlement. If the parties settle the case after trial has been set, the Court will
    not vacate the trial until the parties have filed a stipulation to dismiss the case with
    prejudice. Please notify the Court within 24 hours of settlement or resolution of the case. It is not
    productive for the Court to expend unnecessary time and effort on pending matters that are
    rendered moot by settlement between the parties. All documents confirming settlement shall be filed
    not later than 21 days from the date of settlement, unless otherwise ordered by the Court.

           21.     Compliance. This Pre-Trial Order applies to ALL cases without exception. Counsel
    are expected to familiarize themselves with the provisions of this order. Failure to comply with this
    Order will not be excused due to lack of familiarity with the requirements set forth herein.

    SO ORDERED and Date, January 11th, 2019
                                         BY THE COURT:




                                                   Andrew P. McCallin
                                                   District Judge

    cc: All Counsel




                                                      7
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 19 of 23




                                      DISCOVERY PROTOCOL

            Counsel are reminded that all discovery responses shall be made in the spirit and with the
    understanding that the purpose of discovery is to elicit facts and to get to the truth. The Rules of
    Civil Procedure are directed toward securing a just, speedy and inexpensive determination of every
    action. The discovery process shall not be employed to hinder or obstruct these goals nor to harass,
    unduly delay or needlessly increase the cost of litigation.

    WRITTEN DISCOVERY

           These discovery protocols shall be considered as part of the responsibility of parties and
    counsel to comply with the Rules of Civil Procedure relating to discovery.

       1. The parties should refrain from interposing repeated boilerplate type objections such as
          “overbroad, unduly burdensome, vague, ambiguous, not reasonably calculated to lead to the
          discovery of admissible evidence” and other similar objections. In the event any such
          objections are made, they shall be followed by a clear and precise explanation of the legal
          and factual justification for raising such an objection. Additionally, if the objecting party
          otherwise responds to the discovery request but does so subject to or without waiving such
          an objection, that party shall describe with reasonable specificity the information which may
          be available but which is not being provided as a result of the objection raised.

       2. When a responding party claims not to understand either a discovery request or the meaning
          of any words or terms used in a discovery request, that party shall, within fourteen (14) days
          of receiving the discovery request, seek clarification of the meaning from counsel who
          served the discovery. A failure to seek such clarification shall be considered a violation of
          this Order for Discovery Protocol.

       3. A discovery response which does not provide the information or material requested but
          promises to do so at some point in the future will be treated as the equivalent of no response
          unless the party so responding provides a specific reason for the information not being
          produced as required by the Rules of Civil Procedure, and also provides a specific date by
          which such information will be produced.

       4. A response to a discovery request that does not provide the information or material
          requested but rather states that the party is continuing to look for or search for such
          information or material will be treated as the same as no response unless that party provides
          a clear description of where such information or material is normally located, who is
          normally in custody of such information or material, where the party has searched, the
          results of the search, as well as the identity of all persons who have engaged in such a search.
          The responding party shall also provide a clear explanation of the ongoing search and a
          specific date by which the search will be complete.

                                                     8
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 20 of 23




      5. Whenever a party objects to discovery based upon a claim of attorney/client privilege, work
         product protection or any other privilege or protection, that party shall produce a detailed
         privilege/protection log that includes at least the following for each such item for which
         privilege is claimed:

             a. The information required by C.R.C.P. 26(b)(5);

             b. The date of the information or material;

             c. All authors and recipients; and

             d. The specific privilege or protection which is claimed.

         The proponent of the privilege has the burden of establishing that privilege. Failure to
         comply with this paragraph 5 and Order for Discovery Protocol will constitute a waiver of
         the claimed privilege.

    DEPOSITIONS

      1. Depositions shall be conducted in compliance with the Colorado Rules of Civil Procedure.

      2. During all depositions, counsel shall adhere strictly to C.R.C.P. 30(d)(1) and (3). No
         objections may be made, except those which would be waived if not made under C.R.C.P.
         32(d)(3)(B) (errors, irregularities), and those necessary to assert a privilege, to enforce a
         limitation on evidence directed by the Court, or to present a C.R.C.P. 30(d)(3) motion (to
         terminate a bad faith deposition). Objections to form shall be stated: “Objection as to
         form.” Any further explanation is inappropriate and prohibited unless specifically requested
         by the attorney asking the question.

      3. There shall be no speaking objections. It is inappropriate and prohibited for an attorney,
         during the course of questioning, to advise a witness to answer “if you know,” or “if you
         remember.” It is similarly prohibited for an attorney during questioning to advise a witness
         not to speculate. All such questions shall be considered speaking objections. All deponent
         preparation shall be conducted prior to the commencement of the deposition and shall not
         take place during the course of the deposition.

      4. It is appropriate for the deponent to request clarification of a question. However, it is not
         appropriate for counsel to do so.

      5. A deponent and an attorney may not confer during the deposition while questions are
         pending. Similarly, neither a deponent nor counsel for a deponent may interrupt a deposition



                                                   9
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 21 of 23




         when a question is pending or a document is being reviewed, except as permitted by
         C.R.C.P. 30(d)(1).

      6. Counsel shall refrain from excessive objections that have the purpose or effect of disrupting
         the flow of questioning or the elicitation of testimony.

      7. Counsel may instruct the deponent not to answer only when necessary to preserve a
         privilege, to enforce a limitation on evidence directed by the Court, or to present a motion
         under paragraph 3 of C.R.C.P. 30(d). Whenever counsel instructs a witness not to answer a
         question, counsel shall state on the record the specific reason for such an instruction, the
         specific question, part of a question or manner of asking the question upon which counsel is
         basing the instruction not to answer the question.

      8. Violations of these Discovery Protocols will result in the Court limiting or prohibiting
         additional discovery in the case.




                                                   10
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 22 of 23




        QlCounty Court Boistrict Court
        City &County ofDenver               COUntV. ColOfSdO
        Court Address;                                               DATE FILED: May 6, 2019 11:15 AM
        1437 Bannock St, Denver, CO 80202                            FILING ID: 27816CAB1F8A1
        Plaintiff/Petitioner(s):               TERESA SALiNAS-RODRiGUEZ,
                                                                     CASE NUMBER: 2019CV31498
        V.


        Defendant/Respondent(s); DELTA AIR LINES, INC.                                          •      COURT USE ONLY                 A
        Attorney for Plaintiff;                                                             Case Number;
        Todd F. Bovo, #38691
        Bovo Law, LLC                                                                        2019CV31498
        650 S. Cherry St., #1400
        Denver, CO 80246                                                                                                   OCQ
        Tele; r3031 333-4686 Fax: (3031595-5334                                             Division        Courtroom
                                                           AFFIDAVIT OF SERVICE

     I declare under oath that I am 18 years or older and not a party to the action and that I served THE FOLLOWING
     DOCUMENTS Summons, Complaint and Juiy Demand, and Civil Case Cover Sheet                       on the Defendant/ReSpOndent
    in Littleton, Arapahoe, Colorado          (name Of COUnty/State) On April 22nd, 2019                 (date) at 'I-IOP-"'-       (time)
    at the following location; 1900 W. Uttleton Boulevard Utfleton, CO 80120                                                    .

     QSy handing the documents toa person identified to meas the Defendant/Respondent:
     (print name of person served).
     Qsy identifying the documents, offering to deliver them to a person identified to meas the
     Defendant/Respondent who refused service, and then leaving the documents in a conspicuous place.
     •sy leaving thedocuments at the Defendant/Respondent's usual place ofabode with
                                   (Name of Person) who is a member ofthe Defendant/Respondent's family and
     whose age is 18 years or older. (Identify family relationship)                            .)
     QSy leaving the documents at the Defendant/Respondent's usual workplace with
                                       (Name of Person) who is the Defendant/Respondent's secretary,
     administrative assistant, bookkeeper, or managing agent. (Circletitle of person served.)
       IBy leaving the documents with coie stender                                                  (Name of Person), who as
     Registered Agent/coipoiaiicm servica con^y   (title) Is authoHzed by appointmentor by lawto receive service of process for the
     Defendant/Respondent:

     •sy serving the documents as follows (other service permitted by C.R.C.P 4(g) orC.R.C.P. 304(c)(d) and (e):

     I have charged the following fees for my services in this matter:

      Private process server:

       Fee $ 45                        Mileage $.
Case 1:19-cv-01376-REB-NYW Document 1-1 Filed 05/13/19 USDC Colorado Page 23 of 23




                                        VERIFICATION AND ACKNOWLEDGMENT


    I Michael D. Smith                 (name) swear/affirm under oath, that I have read the foregoing
    AFFIDAVIT OF SERVICE and that the statements set forth therein are true and correct to the best of my
    knowledge.

     MichaelD. Smith                                                                                              ^A//9
     Printed name                                                           Signature                              Date



      jubscribed and
     Subscribed  and affirmed, or
                               or sw^
                                  sworn to
                                        to before me
                                                  me in^e County of
                                                                 of vvynj^XXjP.                      , Stateof
                                                                                                       State of
     (VvV^iffvfiD            this     f 0'^       day of 'Ci              . 2b          . Mv Commission Expires
           9> \\\2fiU

                                                          Notary Public

                    MARILYN COMANDARI
              NOTARY PUBLIC - STATE OF COLORADO
                   Notary ID #20174033882
               My Commtssion Expires 8/11/2021
